



Exhibit 10.1




Voluntary Conversion Agreement


This Voluntary Conversion Agreement (this “Agreement”) is made and entered into
as of May 2, 2017, by and between HC2 Holdings, Inc., a Delaware corporation
(the “Company”), DG Value Partners, LP (“DG Fund 1”) and DG Value Partners II
Master Funds, LP (“DG Fund 2”), holders (collectively, the “Holder”) of the
Company’s Series A Convertible Participating Preferred Stock, par value $0.001
per share (the “Series A Preferred Stock”) and of the Company’s Series A-1
Convertible Participating Preferred Stock, par value $0.001 per share (the
“Series A-1 Preferred Stock” and, together with the Series A Preferred Stock,
the “Preferred Stock”).


Recitals


A.    The Holder has agreed to convert (i) all of the shares of the Series A
Preferred Stock it holds and (ii) all but two of the shares of the Series A-1
Preferred Stock it holds, into common stock of the Company, par value $0.001 per
share (the “Common Stock”), on the terms and subject to the conditions set forth
in this Agreement.


B.    In consideration of the above referenced conversions by the Holder, the
Company has agreed to issue Common Stock to the Holder in exchange for the two
remaining shares of Series A-1 Preferred Stock retained by Holder after the
above referenced conversions, on the terms and subject to the conditions set
forth in this Agreement.


Agreement


The parties agree as follows:


1.Conversion Transaction and Related Agreements. On the terms and subject to the
conditions of this Agreement, the Company and the Holder agree to take the
following actions on the Closing Date (as defined below):
(a)Conversion by the Holder. The Holder agrees, (i) pursuant to Section 5(a) of
the Certificate of Designation of Series A Convertible Participating Preferred
Stock, dated as of May 29, 2014, (as amended from time to time prior to the date
hereof, and as in effect as of the date hereof, the “Series A Certificate of
Designation”) and (ii) pursuant to Section 5(a) of the Certificate of
Designation of Series A-1 Convertible Participating Preferred Stock, dated as of
September 22, 2014, (as amended from time to time prior to the date hereof, and
as in effect as of the date hereof, the “Series A-1 Certificate of Designation”
and, together with the Series A Certificate of Designation, the “Certificate of
Designation”), that on the Closing Date, it will convert (i) 2,308 shares of
Series A Preferred Stock collectively held by DG Fund 1 and DG Fund 2, (ii) 164
shares of Series A-1 Preferred Stock held by DG Fund 1 and (ii) 834 shares of
Series A-1 Preferred Stock held by DG Fund 2 (together, the “Converting
Preferred Shares”) into  785,499 shares of Common Stock (as adjusted for any
stock dividend, stock split, stock combination, reclassification or similar
transaction occurring after the date hereof and prior to the Closing Date, and
for purposes of determining the amount of shares of Common Stock to be received
by Holder as a result of the conversion of the Converting Preferred Shares,
giving effect to such conversions pursuant to the Certificate of Designation as
if such conversions had occurred on March 31, 2017), such Converting Preferred
Shares representing all of the outstanding shares of Series A Preferred Stock
held by Holder, all but one of the outstanding shares of Series A-1 Preferred
Stock held by DG Fund 1 and all but one of the outstanding shares of Series A-1


1

--------------------------------------------------------------------------------





Preferred Stock held by DG Fund 2 as of the date hereof and immediately before
the conversion contemplated by this clause (a). The Company shall issue the
Conversion Shares (as defined below) to the Holder on the Closing Date. The
single share of Series A-1 Preferred Stock held by DG Fund 1 after such
conversion is referred to as the “Remaining DG Fund 1 Preferred Share”. The
single share of Series A-1 Preferred Stock held by DG Fund 2 after such
conversion is referred to as the “Remaining DG Fund 2 Preferred Share”. The
Remaining DG Fund 1 Preferred Share and the Remaining DG Fund 2 Preferred Share
are referred to collectively as the “Remaining Preferred Shares.” The Common
Stock issued pursuant to this Section 1(a) are referred to as the “Conversion
Shares.”
(b)Issuance of Common Stock by Company in Exchange for Remaining Preferred
Shares of the Holder. In consideration of the conversion referenced in clause
(a) above, the Company shall issue to the Holder on the Closing Date in exchange
for the Remaining Preferred Shares, in exchange transactions exempt from the
registration requirements of the Securities Act of 1933 and all of the rules and
regulations promulgated thereunder (the “Securities Act”) under Section 3(a)(9)
of the Securities Act, (i) 3,495 shares of Common Stock (as adjusted for any
stock dividend, stock split, stock combination, reclassification or similar
transaction occurring after the date hereof and prior to the Closing Date) to DG
Fund 1 in exchange for the Remaining DG Fund 1 Preferred Share and (ii) 14,475
shares of Common Stock to DG Fund 2 (as adjusted for any stock dividend, stock
split, stock combination, reclassification or similar transaction occurring
after the date hereof and prior to the Closing Date) in exchange for the
Remaining DG Fund 2 Preferred Share. The Common Stock issued pursuant to this
Section 1(b) are referred to as the “Exchange Shares” and together with the
“Conversion Shares”, the “Shares”.
(c)Limitation on Hedging Transactions by Holder and Disclosure of Transactions.
The Holder agrees not to enter into any transaction with respect to the
Company’s Common Stock from the date of this Agreement until the date of the
Company’s filing of a Current Report on Form 8-K disclosing all the material
terms contemplated by this Agreement and attaching this Agreement as an exhibit
to such filing (including all exhibits thereto, the “Announcement Form 8-K”).
The Company shall file the Announcement Form 8-K on or prior to 5:30 p.m. New
York City time on May 8, 2017. Immediately following the filing of the
Announcement Form 8-K, the Holder shall not be in possession of any material,
non-public information of the Company ("MNPI") received from the Company, any of
its subsidiaries or any of its respective officers, directors, employees,
affiliates or agents, that is not disclosed in the Announcement Form 8-K. In
addition, effective upon the filing of the Announcement Form 8-K, the Company
acknowledges and agrees that any and all confidentiality or similar obligations
under any agreement, whether written or oral, between the Company, any of its
subsidiaries or any of their respective officers, directors, affiliates,
employees or agents, on the one hand, and the Holder or any of their affiliates,
on the other hand, shall terminate and be of no further force or effect. The
Company shall not, and shall cause each of its subsidiaries and its and each of
their respective officers, directors, employees, affiliates and agents, not to,
provide the Holder with any material, nonpublic information regarding the
Company or any of its subsidiaries from and after the date hereof without the
express prior written consent of the Holder. To the extent the Company is
required to deliver a notice containing MNPI to the Holder pursuant to any
agreement, the Company shall request from the Holder whether it wishes to
receive such notice containing MNPI without identifying such MNPI (and the
Company shall be deemed to have provided such notice on the date such request is
delivered) and the Company shall only proceed to (and will only be required to)
deliver such notice containing MNPI to the Holder if the Holder consents in
writing to receive such notice containing MNPI. If the Holder does not consent
in writing to receive such notice, the Holder will be deemed to have waived its
right to such notice. To the extent that the Company delivers any MNPI to the
Holder without its express prior written consent, the Company hereby covenants
and agrees that the Holder shall not have any duty of confidentiality to the
Company, any of its subsidiaries or any of their respective officers, directors,
employees, affiliates or agents with respect to, or a duty to the Company, any
of its subsidiaries or any of their respective officers, directors,


2

--------------------------------------------------------------------------------





employees, affiliates or agents not to trade on the basis of, such MNPI. The
Company understands and confirms that the Holder will rely on the foregoing
representations in effecting transactions in securities of the Company.
(d)Closing Date. On the terms and subject to the conditions of this Agreement,
the closing of the transactions contemplated by clauses (a) and (b) above (the
“Closing”) shall occur at 10.00 a.m., New York time, on May 8, 2017, or at such
other time and date as shall be agreed among the Company and the Holder in
writing (the time and date on which the Closing occurs is referred to herein as
the “Closing Date”). Notwithstanding the foregoing, if the Closing has not
occurred within 30 days of the Closing Date due to the Company’s or the Holder’s
failure to satisfy the conditions set forth in Sections 6 and 7 hereof (and the
non-breaching party’s failure to waive such unsatisfied condition(s)), the
non-breaching party shall have the option to terminate this Agreement with
respect to such breaching party at the close of business on such date by
delivering a written notice to that effect to the breaching party and without
liability of such non-breaching party. Upon the termination of this Agreement in
accordance with this Section 1(d), all obligations of the Company and the Holder
pursuant to this Agreement shall be void and of no effect; provided, that
Sections 8, 9, 10, 11, 12, 13, 14 and 17 and the two last sentences of Section
16 and this sentence shall survive termination of this Agreement and that no
such termination shall relieve any party hereto from liability for any material
breach of this Agreement or bad faith conduct that occurred prior to, or in
connection with, such termination.
2.Closing.
(a)At the Closing, the Company will (x) execute and deliver an instruction
letter and any other documents reasonably requested by the Holder or American
Stock Transfer & Trust Company, LLC, the transfer agent for the Company (the
“Transfer Agent”), in form reasonably acceptable to the Holder, in order to
effect on the Closing Date (i) the conversion of the Converting Preferred Shares
as contemplated by Section 1(a) above into Conversion Shares without any
restrictive legend and (ii) the issuance of the Exchange Shares to the Holder in
exchange for the Remaining Preferred Shares as contemplated by Section 1(b)
above without any restrictive legend.
(b)The obligation of the Holder to consummate the Closing is subject to the
Company having executed and delivered the documents referred to in Section 2(a)
and to the satisfaction (or waiver by the Holder) of the conditions set forth in
Section 7.
3.Representation and Warranties of the Company. The Company hereby represents
and warrants to the Holder as of the date hereof and as of the Closing Date, as
follows:
(a)Organization and Standing of the Company. The Company represents and warrants
that it (i) has been duly incorporated and is validly existing as a corporation
in good standing under the laws of the State of Delaware, with full corporate
power and authority to own or lease, as the case may be, and to operate its
properties and conduct its business as presently conducted, and (ii) is duly
qualified to do business as a foreign corporation and is in good standing under
the laws of each jurisdiction which requires such qualification, except in the
case of clause (ii) above, to the extent that the failure to be so qualified or
be in good standing would not reasonably be expected to result in (x) a material
adverse effect on the validity or enforceability of this Agreement, (y) a
material adverse effect on the operations, assets (including intangible assets),
liabilities, condition (financial or otherwise), results of operations,
earnings, business or properties of the Company and its subsidiaries and
investments, taken as a whole, or (z) a material adverse effect on the Company’s
ability to perform in any material respect its obligations under this Agreement
(any of (x), (y) and (z), a “Material Adverse Effect”).


3

--------------------------------------------------------------------------------





(b)Authorization. The Company represents and warrants, that: (i) it has full
power and authority to execute and deliver this Agreement, to perform its
obligations under this Agreement, and to consummate the transactions
contemplated in this Agreement; (ii) the execution and delivery by the Company
of this Agreement, the performance of its obligations hereunder and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary action on the part of the Company, and no further approval or
authorization is required on the part of the Company; and (iii) the Company has
duly executed and delivered this Agreement and this Agreement constitute the
legal, valid and binding obligation of the Company, enforceable in accordance
with its terms, subject to applicable laws affecting creditors’ rights generally
and to general equitable principles.
(c)Issuance and Delivery of the Shares. The Company hereby represents and
warrants that the Shares, when issued by the Company pursuant to Section 1, have
been duly authorized and, when issued in compliance with the provisions of this
Agreement, will be validly issued, fully paid and nonassessable and free from
all preemptive or similar rights, taxes, liens and charges and other
encumbrances with respect to the issue thereof with the Holder thereof being
entitled to all rights accorded to a holder of Common Stock and the issuance by
the Company of the Shares, when issued by the Company pursuant to Section 1,
will be exempt from registration under the Securities Act by virtue of Section
3(a)(9) thereof. The Shares will not bear any restrictive legend and will be
freely tradable without any restrictions or limitations under applicable
securities laws, rules and regulations. Assuming the accuracy of the
representations of the Holder contained herein, the Company acknowledges and
agrees that in accordance with Section 3(a)(9) of the Securities Act, the
holding period of the respective Remaining Preferred Shares may be tacked on to
the holding period of the respective Exchange Shares they are exchanged for. The
Company agrees, as of the date of this Agreement, that the registration
statement registering the Conversion Shares for resale by the Holder (the
"Resale Registration Statement") is effective and available for use and the
Company will use its best efforts to ensure that the Resale registration
Statement remains effective for as long as the Conversion Shares remain
restricted and in possession of the Holder. The Company agrees not to take any
position contrary to this Section 3(c) for purposes of Section 3(a)(9) or Rule
144 of the Securities Act. The Company agrees to take all actions, including,
without limitation, retaining legal counsel to assist with the preparation of
any necessary legal opinions, required to issue the Shares free of any
restrictive legend and to allow them to be freely tradable on NYSE MKT LLC,
without the need for further action by the Holder, except with respect to the
delivery of any certificates, certifications or other similar reasonably
necessary assistance of the Holder required for such issuance or un-restriction.
(d)SEC Documents; Financial Statements. The Company represents and warrants
that:
(i)As of the date hereof, the Company has filed all forms, reports and documents
with the Securities and Exchange Commission (the “Commission”) that have been
required to be filed by it under applicable Laws (the “Company SEC Filings”),
including the Annual Report of the Company on Form 10-K for the fiscal year
ended December 31, 2016, as amended through the date of this Agreement. Each
Company SEC Filing complied as of its filing date, as to form in all material
respects with the applicable requirements of the Securities Act, or the
Securities Exchange Act of 1934, as amended, and all of the rules and
regulations promulgated thereunder (the “Exchange Act”), as the case may be,
each as in effect on the date such Company SEC Filing was filed (and, if amended
or superseded by a filing prior to the date of this Agreement, on the date of
such amended or superseded filing). As of its filing date (and, if amended or
superseded by a filing prior to the date of this Agreement, on the date of such
amended or superseded filing), each Company SEC Filing did not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. None of the Company’s subsidiaries
is required to file any forms, reports or other documents with the SEC pursuant
to Sections 13(d) and 15(d) of the Exchange Act. No executive


4

--------------------------------------------------------------------------------





officer of the Company has failed to make the certifications required by him or
her under Section 302 and 906 of the Sarbanes Oxley Act of 2002 with respect to
any Company SEC Filing. As of the date hereof, there are no transactions that
have occurred that are required to be disclosed in the appropriate Company SEC
Filings pursuant to Item 404 of Regulation S-K that have not been disclosed in
the Company SEC Filings. The Company SEC Filings also include disclosure
regarding the Company’s continued evaluation of strategic and business
alternatives, including the possibility that the Company is engaged in ongoing
discussions with respect to possible acquisitions, business combinations and
debt or equity securities offerings of widely varying sizes, which should be
considered in addition to the information included on Exhibit A hereto regarding
the potential dilution to holders of the Common Stock that may result from the
transactions described in this Agreement.
(ii)The consolidated financial statements (including all related notes and
schedules) of the Company and its subsidiaries included in the Company SEC
Filings and (collectively, the “Company Financial Statements”) (i) comply as to
form in all material respects with the published rules and regulations of the
SEC with respect thereto and (ii) fairly present, in all material respects, the
consolidated financial position of the Company and its subsidiaries as of the
dates indicated and the results of their operations and their cash flows for the
periods therein specified, all in accordance with United States generally
accepted accounting principles applied on a consistent basis throughout the
periods therein specified (“GAAP”) (except as otherwise noted therein, and in
the case of quarterly financial statements except for the absence of footnote
disclosure and subject, in the case of interim periods, to normal year-end
adjustments, the effect of which will not, individually or in the aggregate, be
material, and the absence of footnote disclosure that if presented, would not
differ materially from those included in the audited Company Financial
Statements).
(e)Capitalization of the Company. The Company represents and warrants that (i)
the authorized capital stock of the Company consists of 80,000,000 shares of
common stock and 20,000,000 shares of Preferred Stock, (ii) as of May 1, 2017,
there are  14,808 shares of Series A Preferred Stock issued and outstanding,
 1,000 shares of Series A-1 Preferred Stock issued and outstanding and 14,000
shares of Series A-2 Preferred Stock issued and outstanding, (iii) as of May 1,
2017, there are 42,520,073 shares of Common Stock issued and 42,155,860 shares
of Common Stock outstanding, and there are no other shares of any other class or
series of capital stock of the Company issued or outstanding, (iv) on April 11,
2014, the Company’s Board of Directors adopted the HC2 Holdings, Inc. 2014
Omnibus Equity Award Plan (the “Omnibus Plan”), which was approved by the
Company’s stockholders at the annual meeting of stockholders held on June 12,
2014; the Omnibus Plan provides that no further awards will be granted pursuant
to the Company’s Management Compensation Plan.
(f)No Breach. The Company represents and warrants that the execution and
delivery of this Agreement, the consummation of the transactions contemplated
hereby, and the compliance with the terms of this Agreement, will not (i)
conflict with, result in the breach of, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, or require any consent or approval that has not been obtained
on or prior to the date hereof under, any agreement, indenture or instrument to
which the Company or any of its subsidiaries is a party or by which it may be
bound, (ii) result in a violation of the Company's Certificate of Incorporation
or Bylaws, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including foreign, federal and state securities laws and
regulations and the rules and regulations of NYSE MKT LLC) applicable to the
Company or any of its subsidiaries or by which the Company or any of its
subsidiaries may be bound or affected, other than in the case of clauses (i) and
(iii), for those occurrences that, individually or in the aggregate, have not
had or would not be reasonably likely to have a Material Adverse Effect.


5

--------------------------------------------------------------------------------





(g)Litigation. The Company represents and warrants that, except as disclosed in
SEC filings, no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or its property is pending or, to the best knowledge of the Company, threatened
that could reasonably expected to have a Material Adverse Effect, whether or not
arising from transactions in the ordinary course of business.
(h)Governmental Consents. The Company represents and warrants that, except as
disclosed in SEC filings, no consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state, or local governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
this Agreement except for (a) compliance with the securities and blue sky laws
in the states and other jurisdictions in which the Exchange Shares are issued,
which compliance will be effected in accordance with such laws, (b) the approval
by NYSE MKT LLC of the listing of the Exchange Shares, (c) the filing of one or
more Current Reports on Form 8-K and (d) those that the failure to obtain would
not reasonably be expected to have a Material Adverse Effect.
(i)No Material Adverse Change. The Company represents and warrants that as of
the date hereof, there have not been any changes in the authorized capital,
assets, liabilities, financial condition, business, material agreements or
operations of the Company from that reflected in the Financial Statements except
changes in the ordinary course of business which have not been, either
individually or in the aggregate, result in a Material Adverse Effect.
(j)Compliance with NYSE MKT LLC Continued Listing Requirements. The Company
represents and warrants that (i) it is in compliance with applicable NYSE MKT
LLC continued listing requirements; and (ii) there are no proceedings pending
or, to the Company’s knowledge, threatened against the Company relating to the
continued listing of the Common Stock on NYSE MKT LLC and the Company has not
received any notice of, nor to the Company’s knowledge is there any reasonable
basis for, the delisting of the Common Stock from NYSE MKT LLC. To the best of
the Company's knowledge, the issuance by the Company of the Shares shall not
have the effect of delisting or suspending the Common Stock from NYSE MKT LLC.
(k)Investment Company. The Company represents and warrants that it is not and,
after giving effect to the transactions contemplated by this Agreement, will not
be an “investment company” as defined in the Investment Company Act of 1940, as
amended.
(l)Price of Common Stock. The Company represents and warrants that it has not,
and to its knowledge no one acting on its behalf has, taken, directly or
indirectly, any action designed to cause or result in, or that has constituted
or that might reasonably be expected to constitute the stabilization or
manipulation of the price of any securities of the Company to facilitate the
transactions contemplated by this Agreement.
(m)Tax Advice. The Company represents and warrants that neither the Holder, nor
any of their respective officers, directors, stockholders, agents,
representatives or affiliates has made statements, warranties or representations
to the Company with respect to the tax consequences of the transactions
contemplated by this Agreement; (ii) the Company has reviewed with its own tax
advisors the federal, state, local and foreign tax consequences of the
transactions contemplated by this Agreement; (iii) the Company relies solely on
its own advisors and not on any statements or representations of the Holder or
any of their respective agents for the federal, state, local and foreign tax
consequences to it that may result from the transactions contemplated by this
Agreement; and (iv) the Company understands that it (and not the Holder)


6

--------------------------------------------------------------------------------





will be responsible for any tax liability of the Company that may arise as a
result of the transactions contemplated by this Agreement.
(n)Offering. The Company represents and warrants that no Person has or will
have, as a result of the transactions contemplated hereby, any right, interest
or valid claim against or upon the Holder for any commission, fee or other
compensation as a finder, broker or agent because of any act or omission by the
Company. As used herein, "Person" means an individual, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization, any other entity and any governmental entity or any
department or agency thereof.
(o)No Commission or Other Remuneration. The Company represents and warrants that
neither it nor any Person acting on its behalf, has directly or indirectly paid
or given any commission or other remuneration for soliciting the transactions
contemplated by this Agreement.
(p)No Integrated Offering. The Company represents and warrants that neither the
Company nor any Person acting on its behalf has, directly or indirectly, made
any offers or sales of any security or solicited any offers to buy any Company
security, under circumstances that would adversely affect reliance by the
Company on Section 3(a)(9) of the Securities Act or require registration of any
of the Shares under the Securities Act or, to the knowledge of the Company,
cause the transactions contemplated hereby to be integrated with prior offerings
of Common Stock by the Company for purposes of the Securities Act.
4.Representations and Warranties of the Holder. The Holder represents and
warrants to the Company, as of the date hereof and as of the Closing Date, as
follows:
(a)Authorization. (i) The Holder has full power and authority to execute and
deliver this Agreement, to perform its obligations under this Agreement, and to
consummate the transactions contemplated hereby; (ii) the execution and delivery
by the Holder of this Agreement, the performance of its obligations hereunder
and the consummation of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of the Holder, and no further
approval or authorization is required on the part of the Holder; and (iii) the
Holder has duly executed and delivered this Agreement and this Agreement
constitutes the legal, valid and binding obligation of the Holder, enforceable
in accordance with its terms, subject to applicable laws affecting creditors’
rights generally and to general equitable principles.
(b)No Breach. The execution and delivery of this Agreement by the Holder, the
consummation of the transactions contemplated in this Agreement, and the
compliance with the terms of this Agreement will not (i) result in a violation
of the organizational documents of the Holder or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Holder is a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws) applicable to the Holder, except in the case of clauses (ii)
and (iii) above, for such conflicts, defaults, rights or violations which would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Holder to perform its obligations
hereunder.
(c)Accredited Investor. The Holder is an “accredited investor” as defined in
Rule 501 of Regulation D promulgated under the Securities Act.
(d)HSR. The Acquiring Person (as defined in 16 C.F.R. §801.2(a)) qualifies for
the “acquisition solely for the purpose of investment exemption” under 16 C.F.R.
§ 802.9, and the Holder’s


7

--------------------------------------------------------------------------------





acquisition of the Shares is therefore exempt from the requirements of the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.
(e)Transaction Information. The Holder acknowledges the information set forth on
Exhibit A hereto (the “Transaction Information”). The Transaction Information
may all have an effect on the value of the Shares or be indicative of a value of
the Shares that is substantially different from the value of the Shares on the
Closing Date and going forward. The Holder expressly waives and releases the
Company from any and all claims and liabilities arising from any of the facts
and circumstances of the Transaction Information. Furthermore, the Holder
expressly agrees not to make any claim or demand or bring any action against the
Company in respect of the transactions contemplated hereby relating to any of
the facts and circumstances of the Transaction Information; provided, however
the foregoing shall not prevent the Holder from bringing any claim for fraud.
The Holder acknowledges that the Company is relying on the representations,
warranties, agreements and acknowledgments set forth in this Section 4(e) in
engaging in the transactions contemplated hereby, and would not engage in such
transactions in the absence of such representations, warranties and
acknowledgements.
(f)Business Experience. The Holder is capable of evaluating the merits and risks
of the transactions contemplated by this Agreement.
(g)Tax Advice. (i) Neither the Company, nor any of its officers, directors,
stockholders, agents, representatives or affiliates has made statements,
warranties or representations to the Holder with respect to the tax consequences
of the transactions contemplated by this Agreement; (ii) the Holder has reviewed
with its own tax advisors the federal, state, local and foreign tax consequences
of the transactions contemplated by this Agreement; (iii) the Holder relies
solely on its own advisors and not on any statements or representations of the
Company or any of its respective agents for the federal, state, local and
foreign tax consequences to it that may result from the transactions
contemplated by this Agreement; and (iv) the Holder understands that it (and not
the Company) will be responsible for any tax liability of the Holder that may
arise as a result of the transactions contemplated by this Agreement.
(h)Broker’s Fee. No Person has or will have, as a result of the transactions
contemplated hereby, any right, interest or valid claim against or upon the
Company for any commission, fee or other compensation as a finder, broker or
agent because of any act or omission by the Holder.
(i)Access to Information. The Holder has had access to such financial and other
information as is necessary in order for the Holder to make a fully-informed
decision as to this Agreement. The Holder acknowledges that (i) conversion of
the Converting Preferred Shares and the related issuance of the Exchange Shares
in exchange for the Remaining Preferred Shares described in Section 1 represent
negotiated transactions; and (ii) no representation or warranty as to the
current or future fair market value of the Shares has been made.
(j)No Governmental Review. The Holder understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Shares or the fairness or
suitability of the investment in the Shares nor have such authorities passed
upon or endorsed the merits of this Agreement and the transactions contemplated
hereby.
(k)No Change of Control. The Holder has no present intent to effect a “change of
control” of the Company as such term is understood under the rules promulgated
pursuant to Section 13(d) of the Exchange Act.


8

--------------------------------------------------------------------------------





(l)No Commission or Other Remuneration. The Holder represents and warrants that
neither it nor any Person acting on its behalf, has directly or indirectly
received any commission or other remuneration in connection with the
solicitation of the transactions contemplated by this Agreement, and in
connection with the transactions contemplated by this Agreement, has and will
not surrender or exchange anything of value for the Shares except for the
Preferred Stock.
(m)Holding Period. The Holder has held each of the Remaining Preferred Shares
for at least twelve (12) months.
5.No Integration Actions. None of the Company, any of its affiliates or any
Person acting on behalf of the Company or such affiliate will sell, offer for
sale or solicit offers to buy in respect of any security (as defined in the
Securities Act) that would be integrated with the issuance of the Exchange
Shares in a manner that would require the registration under the Securities Act
of the issuance to the Holder or require shareholder approval under the rules
and regulations of NYSE MKT LLC, and the Company will take all action that is
appropriate or necessary to assure that its offerings of other securities will
not be integrated for purposes of the Securities Act or the rules and
regulations of NYSE MKT LLC with the issuance of Exchange Shares contemplated
hereby.
6.Conditions to the Company’s Obligations at the Closing. The Company’s
obligation to complete the transactions contemplated by this Agreement shall be
subject to the following conditions to the extent not waived by the Company:
(a)Evidence of Conversion. The Company shall have received reasonably
satisfactory evidence from the Holder and/or the Transfer Agent that the
conversion of the Converting Preferred Shares contemplated in Section 1 has been
completed.
(b)Representations and Warranties. The representations and warranties made by
the Holder in Section 4 hereof shall be true and correct in all respects when
made, and shall be true and correct in all respects on the Closing Date with the
same force and effect as if they had been made on and as of said date, except to
the extent any such representation or warranty expressly speaks of an earlier
date, in which case such representation and warranty shall be true and correct
in all respects as of such earlier date. The Holder shall have performed all
obligations and covenants herein required to be performed by them on or prior to
the Closing Date.
(c)Receipt of Executed Documents. The Holder shall have executed and delivered
to the Company this Agreement.
(d)Judgments. No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, including any bankruptcy court or judge,
or any order of or by any governmental authority, shall have been issued, and no
action or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated
hereby.
(e)Waiver of Non-Participating Holders. The Company shall have received from the
holders of the Non-Participating Preferred Stock (as defined in Exhibit A) a
waiver of all rights and required consents related to the transactions
contemplated by the Agreement.
(f)NYSE MKT LLC Approval. The Company shall have received approval of the
transactions contemplated by the Agreement from NYSE MKT LLC.
(g)NYSE MKT LLC Restriction. The aggregate number of Exchange Shares issuable to
the Holder pursuant to Section 1(b), together with the number of shares of
Common Stock issued to holders


9

--------------------------------------------------------------------------------





of Non-Participating Preferred Stock pursuant to transactions that require
aggregation for purposes of stockholder approval provisions of the NYSE MKT LLC
being undertaken substantially concurrently with this transaction (if any, and
in each case, taking into account subsequent stock splits or similar changes to
Company’s capitalization permitted under applicable NYSE MKT LLC rules), shall
not exceed 19.99% of the number of shares of Common Stock of the Company
outstanding on the Closing Date (the “Exchange Cap”).
7.Conditions to Holder’s Obligations at the Closing. The Holder’s obligation to
complete the transactions contemplated by this Agreement shall be subject to the
following conditions to the extent not waived by the Holder:
(a)Representations and Warranties. The representations and warranties made by
the Company in Section 3 hereof shall be true and correct in all respects when
made, and shall be true and correct in all respects on the Closing Date, with
the same force and effect as if they had been made on and as of said date,
except to the extent any such representation and warranty expressly speaks of an
earlier date, in which case such representation or warranty shall be true and
correct in all respects as of such earlier date. The Company shall have
performed all obligations and covenants herein required to be performed by it on
or prior to the Closing Date. If the Closing Date does not occur on the date
hereof, the Holder shall have received a certificate, executed by the Chief
Executive Officer of the Company, dated as of the Closing Date, to the foregoing
effect in form reasonably acceptable to the Holder.
(b)Receipt of Executed Documents. The Company shall have executed and delivered
to the Holder this Agreement.
(c)Good Standing. The Company shall be validly existing as a corporation in good
standing under the laws of Delaware.
(d)NYSE MKT LLC Notification & Approval. The Company shall have filed with NYSE
MKT a Notification Form: Listing of Additional Shares for the listing of the
Shares and the Company shall have received approval of the transactions
contemplated by the Agreement from NYSE MKT LLC.
(e)Judgments. No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, including any bankruptcy court or judge,
or any order of or by any governmental authority, shall have been issued, and no
action or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated
hereby.
(f)Stop Orders. No stop order or suspension of trading shall have been imposed
by the NYSE MKT LLC, the SEC or any other governmental regulatory body with
respect to public trading in the Common Stock.
(g)Shares. The Company shall have caused the Transfer Agent to issue and deliver
the Shares through the facilities of The Depository Trust Company (“DTC”) by
Deposit/Withdrawal at Custodian (“DWAC”) to a custodian specified by the Holder.
(h)NYSE MKT LLC Restriction. The aggregate number of Exchange Shares issuable to
the Holder pursuant to Section 1(b), together with the number of shares of
Common Stock issued to holders of Non-Participating Preferred Stock pursuant to
transactions that require aggregation for purposes of stockholder approval
provisions of the NYSE MKT LLC being undertaken substantially concurrently with
this transaction (if any, and in each case, taking into account subsequent stock
splits or similar changes to


10

--------------------------------------------------------------------------------





Company’s capitalization permitted under applicable NYSE MKT LLC rules), shall
not exceed the Exchange Cap.
(i)Waiver of Non-Participating Holders. The Company shall have received from the
holders of the Non-Participating Preferred Stock a waiver of all rights and
required consents related to the transactions contemplated by the Agreement.
(j)Resale Registration Statement. The Resale Registration Statement is currently
effective and available for use by the Holder for the resale of the Conversion
Shares.
8.Assignment; Binding Effect. Neither this Agreement nor any of the rights,
interests or obligations hereunder is binding upon and inures to the benefit of
any parties other than the parties hereto and their respective successors and
permitted assigns, and there are no third party beneficiaries of this Agreement.
No party will assign this Agreement (or any portion hereof, or any rights or
obligations hereunder) without the prior written consent of the other parties
hereto. If any term, provision, covenant or restriction of this Agreement is
held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated so long as this Agreement as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter hereof and the prohibited nature,
invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties. The parties will endeavor in good faith negotiations
to replace the prohibited, invalid or unenforceable provision(s) with a valid
provision(s), the effect of which comes as close as possible to that of the
prohibited, invalid or unenforceable provision(s).
9.Governing Law. This Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York applicable to agreements made
and to be performed in such state. Any legal suit, action or proceeding arising
out of or based upon this Agreement or the transactions contemplated hereby may
be instituted in the federal courts of the United States of America located in
the Borough of Manhattan in the City of New York or the courts of the State of
New York in each case located in the Borough of Manhattan in the City of New
York (collectively, the “Specified Courts”), and each party irrevocably submits
to the exclusive jurisdiction (except for proceedings instituted in regard to
the enforcement of a judgment of any such court, as to which such jurisdiction
is non-exclusive) of such courts in any such suit, action or proceeding. Service
of any process, summons, notice or document by mail to such party’s address set
forth above shall be effective service of process for any suit, action or other
proceeding brought in any such court. The parties irrevocably and
unconditionally waive any objection to the laying of venue of any suit, action
or other proceeding in the Specified Courts and irrevocably and unconditionally
waive and agree not to plead or claim in any such court that any such suit,
action or other proceeding brought in any such court has been brought in an
inconvenient forum. Each party hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.
10.Indemnification. The Company agrees to indemnify and hold harmless the Holder
and/or each Person, if any, who controls the Holder within the meaning of the
Securities Act (each, a “Company Indemnified Party”), against any losses,
claims, damages, liabilities or expenses, joint or several, to which such
Company Indemnified Party may become subject under the Securities Act, the
Exchange Act, or any other federal or state statutory law or regulation, or at
common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of the Company), insofar as such
losses, claims, damages, liabilities or expenses (or actions in respect thereof
as contemplated below) arise out of or


11

--------------------------------------------------------------------------------





are based in whole or in part on any inaccuracy in the representations and
warranties of the Company contained in this Agreement or any failure of the
Company to perform its obligations hereunder, and will reimburse each Company
Indemnified Party for legal and other expenses reasonably incurred as such
expenses are reasonably incurred by such Company Indemnified Party in connection
with investigating, defending, settling, compromising or paying such loss,
claim, damage, liability, expense or action; provided, however, that the Company
will not be liable in any such case to the extent that any such loss, claim,
damage, liability or expense arises out of or is based upon the inaccuracy of
any representations made by such Company Indemnified Party herein.
11.Notices. All notices and other communications under this Agreement will be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when delivered by confirmed facsimile (with respect to
this clause (b), solely if receipt is confirmed), (c) when delivered after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (d) when delivered by a nationally recognized overnight
courier. All communications, if to the Company, shall be sent to HC2 Holdings,
Inc. 450 Park Avenue, 30th Floor, New York, NY 10022, Attention: Paul Robinson,
email: probinson@hc2.com, with copies to Latham & Watkins LLP at 885 Third
Avenue, New York, New York 10021, Facsimile: (212) 751-4864, Attention: Senet S.
Bischoff, and if to Holder at the address indicated on the signature page.
12.Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be an original, but all of which together will constitute one
instrument.
13.Headings. The headings contained in this Agreement are included for purposes
of convenience only, and do not affect the meaning or interpretation of this
Agreement.
14.Entire Agreement. This Agreement (including all Exhibits hereto) sets forth
the entire understanding of the parties hereto and supersedes any prior written
or oral agreements and understandings with respect to the subject matter of this
Agreement. This Agreement can be amended, supplemented or changed, and any
provision hereof can be waived, only by written instrument making specific
reference to this Agreement signed by the parties hereto.
15.Reserved.
16.Survival Period. All representations and warranties made in this Agreement
will expire on the first anniversary of the date of this Agreement, except for
the representations in Sections 3(a), (b), (c), (e) and (f) which shall survive
until the end of the applicable statute of limitations, and the representations,
warranties, agreements and acknowledgements set forth in Section 4(e) which
shall survive indefinitely. All other covenants, agreements and obligations
contained in this Agreement shall survive indefinitely unless a different period
is specifically pursuant to the provisions of this Agreement. Notwithstanding
anything in this Agreement to the contrary (i) in no event will the Company be
responsible for damages resulting from the breach of any representation,
warranty or covenant (including the foregoing indemnity) under this Agreement in
excess of the value of Shares issued pursuant to Section 1(a) and Section 1(b)
of this Agreement by the Company, the value of such Shares determined on their
date of issuance by the closing price as reported on NYSE MKT LLC on the date of
such issuance and (ii) damages shall not include any (x) special, indirect or
punitive damages, or (y) any damages that are not the natural and reasonably
foreseeable consequence of the relevant breach. Notwithstanding anything herein
to the contrary, the Company shall be responsible for the damages resulting from
the breach of any provision in Section 1 to the full extent without giving
effect to the cap set forth in the immediately preceding sentence.


12

--------------------------------------------------------------------------------





17.Efforts to Consummate. The Company and the Holder shall use their reasonable
best efforts to take, or cause to be taken, all appropriate action, to do, or
cause to be done, all things necessary, proper or advisable under applicable
law, and to execute and deliver such documents and other papers, as may be
required to carry out the provisions of this Agreement and make effective the
transactions contemplated by this Agreement (including, without limitation, the
satisfaction of applicable conditions set forth in Sections 2, 7 and 8).


[Signature Page Follows]






13

--------------------------------------------------------------------------------






The parties have executed this Voluntary Conversion Agreement as of the date
first above written.


Company:


HC2 HOLDINGS, INC.


    


By:     /s/ Michael Sena                    
Name: Michael Sena
Title: Chief Financial Officer














































































[Signature Page to Voluntary Conversion Agreement (DG - May 2017)]




--------------------------------------------------------------------------------







 
DG Value Partners, LP


By:     /s/ Dov Gertzulin                    
Name: Dov Gertzlin
Title: Managing Member
Address:
460 Park Avenue, 22nd Floor
New York, NY 10022            
                
                


        
DG Value Partners II MASTER FUND, LP


By:     /s/ Dov Gertzulin                    
Name: Dov Gertzlin
Title: Managing Member
Address:
460 Park Avenue, 22nd Floor
New York, NY 10022    
                
                
                




















































[Signature Page to Voluntary Conversion Agreement (DG - May 2017)]




 






--------------------------------------------------------------------------------






Exhibit A


Additional Information


1.As a result of the transactions contemplated by the Agreement to which this
Exhibit A is attached, holders of the Company’s Common Stock may experience
significant dilution. The Company has entered into several agreements which
feature anti-dilution adjustments that may be triggered by the issuance of
additional equity securities or securities convertible into equity securities,
including:
(a)In connection with the December 2015 acquisition of certain insurance assets
by the Company (the “Insurance Acquisition”), the Company issued warrants to
purchase two million shares (the “Warrant”) of Common Stock to Great American
Financial Resources, Inc. a Delaware corporation (“GAFRI”), at an exercise price
of $7.08 per share (subject to certain adjustments, including for anti-dilution
if Common Stock is issued at a price below $7.08) on or after February 3, 2016
until five years after the closing date. The current exercise price of the
Warrant is $7.04. As a result of such anti-dilution adjustments, assuming 17,970
shares of Common Stock are issued in connection with the Agreement (and assuming
a fixed share price of $5.77 per share), the issuance pursuant to the Agreement
would result in no increase of shares of Common Stock issuable under the
Warrant.
(b)The Company’s Series A Convertible Participating Preferred Stock (the “Series
A Preferred Stock”), the Company’s Series A-1 Convertible Participating
Preferred Stock, par value $0.001 per share (the “Series A-1 Preferred Stock”)
and the Company’s Series A-2 Convertible Participating Preferred Stock, par
value $0.001 per share (the “Series A-2 Preferred Stock”), contain anti-dilution
adjustments providing for the adjustment of their conversion prices in certain
issuances, including the issuance of Common Stock below their then current
respective conversion prices. The Series A Preferred Stock (other than the
Series A Preferred Stock held by the Holder which is being converted on the date
of the Agreement), the Series A-1 Preferred Stock (other than the Series A-1
Preferred Stock held by the Holder which is being converted on the date of the
Agreement) and the Series A-2 Preferred Stock is referred to as the
“Non-Participating Preferred Stock.” As a result of such anti-dilution
adjustments, assuming 17,970 shares of Common Stock are issued in connection
with the Agreement (and assuming a fixed share price of $5.77 per share), the
issuances pursuant to the Agreement would result in no increase of shares of
Common Stock issuable upon conversion of the Non-Participating Preferred Stock.




